Case 4:19-cv-00402-ALM Document 340 Filed 08/05/21 Page 1 of 23 PageID #: 21514




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

  RESMAN, LLC,                                     §
                                                   §
        Plaintiff,                                 §
                                                   §
                                                   §     CIVIL ACTION NO. 4:19-CV-00402
  v.                                                     Judge Mazzant
                                                   §
  KARYA PROPERTY MANAGEMENT,                       §
  LLC, and SCARLET INFOTECH, INC.,                 §
                                                   §
  d/b/a EXPEDIEN, INC.
                                                   §
        Defendants.                                §



                          MEMORANDUM OPINION AND ORDER

        Pending before the Court are ResMan’s Motion for Entry of Final Judgment and Permanent

 Injunction (Dkt. #313) and ResMan’s Motion for Appointment of Independent Monitor (Dkt.

 #314). Having considered the motions and the relevant pleadings, the Court finds that ResMan’s

 motions should be granted in part and denied in part.

                                        BACKGROUND

        This case involves the misuse by Karya Property Management, LLC (“Karya”) and Scarlet

 InfoTech, Inc. d/b/a Expedien, Inc. (“Expedien”) of ResMan Platform, a property management

 software owned by Plaintiff ResMan, LLC. Specifically, ResMan alleges that Karya and Expedien

 (collectively, “Defendants”) gave third parties access to the ResMan Platform (the “Platform”),

 aiding in the development of a competing software—Arya. ResMan claims that Karya provided

 Expedien with extensive unauthorized access to ResMan’s proprietary software platform for the

 express purposes of usurping and unfairly building upon ResMan’s investments in its Platform.
Case 4:19-cv-00402-ALM Document 340 Filed 08/05/21 Page 2 of 23 PageID #: 21515




        ResMan’s Platform provides property managers with tools designed to help manage

 virtually every aspect of their property management business. ResMan claims its platform is

 confidential and proprietary. Customers are only able to access the Platform after signing a Master

 Subscription Agreement (“MSA”) that imposes both strict use restrictions and confidentiality

 obligations on the customer. ResMan states that after signing the MSA, Karya provided three non-

 transferrable User IDs and passwords to the Platform to Expedien for the purpose of Expedien

 producing a competing software.

        After a nine-day trial, the jury reached a verdict (Dkt. #287). In its verdict, the jury found

 breach of contract against Karya, tortious interference with a contract against Expedien, and trade

 secret misappropriation against both Defendants. The jury awarded: (1) $45,000.00 in lost profits

 damages arising from Karya’s breach of contract; (2) $45,000.00 in lost profits damages arising

 from Expedien’s tortious interference with a contract; (3) $11,400,000.00 in unjust enrichment

 damages arising from Expedien’s tortious interference with a contract; (4) $30,000,000.00 in

 exemplary damages arising from Expedien’s tortious interference with a contract; (5)

 $9,400,000.00 in unjust enrichment damages arising from Karya’s misappropriation of ResMan’s

 trade secrets; (6) $11,400,000.00 in unjust enrichment damages arising from Expedien’s

 misappropriation of ResMan’s trade secrets; (7) $40,000,000.00 in exemplary damages arising

 from Karya’s misappropriation of ResMan’s trade secrets; and (8) $50,000,000.00 in exemplary

 damages arising out of Expedien’s misappropriation of ResMan’s trade secrets.

        On April 19, 2021, ResMan filed the present motions (Dkt. #313; Dkt. #314). On May 19,

 2021, Defendants filed a response (Dkt. #321). On June 2, 2021, ResMan filed a reply (Dkt. #324).

 On June 9, 2021, Defendants filed a sur-reply (Dkt. #328).




                                                  2
Case 4:19-cv-00402-ALM Document 340 Filed 08/05/21 Page 3 of 23 PageID #: 21516




                                         LEGAL STANDARD

        Federal Rule of Civil Procedure 58 governs the entry of final judgment. While Rule

 58(b)(1) details the circumstances under which the clerk of the court must enter judgment “without

 awaiting the court’s direction,” Rule 58(b)(2) outlines those circumstances under which the Court

 must approve final judgment before such can be entered by the clerk. Specifically, Rule 58(b)(2)

 provides that:

        [T]he court must promptly approve the form of judgment, which the clerk must
        promptly enter, when:

                  (A) the jury returns a special verdict or a general verdict with answers to
                  written questions; or

                  (B) the court grants other relief not described in this subdivision (b).

 FED. R. CIV. P. 58(b)(2).

                                              ANALYSIS

        ResMan seeks the entry of final judgment on the jury’s findings of breach of contract and

 trade secret misappropriation. Further, ResMan seeks the issuance of a permanent injunction and

 the appointment of an Independent Monitor “to facilitate Defendants’ compliance with the

 Permanent Injunction” (Dkt. #314 at p. 1).

        Defendants respond that “[f]or the reasons set forth in Defendants’ Rule 50(b) motion,

 ResMan is not entitled to judgment on its trade secrets claim, but Defendants are not contesting its

 right to an appropriate judgment for breach of contract—which may include injunctive relief along

 with appropriate damages and reasonable and necessary attorneys’ fees” (Dkt. #321 at p. 6).

 Regarding the appointment of an Independent Monitor, Defendants “agree to use Magistrate Judge

 Kimberly Priest Johnson, who has significant experience with trade secret cases” (Dkt. #321 at p.

 18).



                                                    3
Case 4:19-cv-00402-ALM Document 340 Filed 08/05/21 Page 4 of 23 PageID #: 21517




   I.   Final Judgment

        In its motion for entry of final judgment, ResMan “elect[ed] to recover on its breach of

 contract claim against Karya and its trade secret misappropriation claims against both Defendants”

 (Dkt. #313 at p. 1). Thus, ResMan asks the Court to enter liability findings in accordance with the

 jury’s verdict—namely, that Karya breached the MSA; that Expedien tortiously interfered with

 MSA; and that both Defendants misappropriated ResMan’s trade secrets. ResMan further seeks

 monetary damages from Defendants. As to Karya, ResMan seeks:

        1. $45,000.00 in lost profits for breach of contract;

        2. $9,400,000.00 in unjust enrichment damages for misappropriation of ResMan’s trade

            secrets;

        3. Prejudgment interest on the foregoing amounts accruing at 5% annual simple interest

            beginning on June 3, 2019;

        4. $18,800,000.00 in exemplary damages for willful and malicious misappropriation of

            ResMan’s trade secrets; and

        5. Postjudgment interest on the foregoing amounts as provided in 28 U.S.C. § 1961

            accruing as of the date this judgment is signed until judgment is paid in full.

 As to Expedien, ResMan seeks:

        1. $11,400,000.00 in unjust enrichment damages for misappropriation of ResMan’s trade

            secrets;

        2. Prejudgment interest on the foregoing amount accruing at 5% annual simple interest

            beginning on June 3, 2019;

        3. $22,800,000.00 in exemplary damages for willful and malicious misappropriation of

            ResMan’s trade secrets; and



                                                  4
Case 4:19-cv-00402-ALM Document 340 Filed 08/05/21 Page 5 of 23 PageID #: 21518




        4. Postjudgment interest on the foregoing amounts as provided in 28 U.S.C. § 1961

            accruing as of the date this judgment is signed until judgment is paid in full.

 As to Defendants, jointly and severally, ResMan seeks:

        1. Costs of the action as determined pursuant to Federal Rule of Civil Procedure 54(d)(1)

            and Local Rule CV-54;

        2. ResMan’s attorneys’ fees and expenses in an amount to be determined by the Court;

            and

        3. Postjudgment interest on the foregoing amounts as provided in 28 U.S.C. § 1961

            accruing as of the date this judgment is signed until judgment is paid in full.

 ResMan also asks the Court to enter a permanent injunction related to the jury’s finding of trade

 secret misappropriation. Because Defendants contest aspects of both the monetary damages and

 permanent injunction, the Court will address ResMan’s entitlement to each separately.

            a. Breach of Contract

        As an initial matter, “Defendants are not contesting ResMan’s breach of contract claim”

 (Dkt. #321 at p. 8). As such, “Defendants do not oppose entry of judgment on that claim, an award

 of the lost profits found by the jury, injunctive relief tailored to the MSA, and reasonable attorneys’

 fees that were necessary to litigate the breach of contract claim (which will be determined by

 separate motion)” (Dkt. #321 at p. 8).

        Because Defendants have conceded that ResMan is, in fact, entitled to the jury’s finding of

 lost profits in the amount of $45,000.00, final judgment is appropriate as to ResMan’s damages

 for Karya’s breach of contract.




                                                   5
Case 4:19-cv-00402-ALM Document 340 Filed 08/05/21 Page 6 of 23 PageID #: 21519




            b. Liability for Trade Secret Misappropriation

        Defendants broadly contest ResMan’s right to judgment on its trade secret claim. In

 support of this position, Defendants reference the arguments made in Defendants’ Rule 50(b)

 Motion for Judgment as a Matter of Law (Dkt. #320).

        For the same reasons outlined in the Court’s Memorandum Opinion and Order denying

 Defendants’ Motion, (Dkt. #339), the Court finds ResMan is, in fact, entitled to liability findings

 on its trade secret misappropriation claim. Because ResMan is entitled to such a finding, the Court

 now determines the propriety of the monetary damages awarded by the jury and contested by

 Defendants.

            c. Monetary Damages

        Regarding monetary damages, Defendants first argue that ResMan is not entitled to any

 amount of monetary damages on its trade secret misappropriation claim. Rather, Defendants

 contend the proper remedy to make ResMan whole is a permanent injunction. However, if the

 Court does find monetary damages appropriate, Defendants offer two reasons why the jury’s

 damages award on ResMan’s trade secret misappropriation claim cannot stand: (1) the amount is

 too speculative, and (2) the separate awards against Karya and Expedien compensate for the same

 harm twice.

        According to Defendants, “Expedien and Karya have been enjoined from utilizing any

 ResMan trade secrets since June 2019[,]” and “[t]he Court’s preliminary injunction, which

 ResMan proposes to make permanent, has prevented Expedien and Karya from realizing any

 benefit from the misappropriation that the jury found” (Dkt. #321 at p. 9). Defendants ultimately

 assert that issuing a permanent injunction and awarding compensatory damages to ResMan would

 constitute an impermissible double recovery. Beyond the double-recovery argument, Defendants



                                                 6
Case 4:19-cv-00402-ALM Document 340 Filed 08/05/21 Page 7 of 23 PageID #: 21520




 argue that “ResMan’s calculation of Defendants’ supposed unjust enrichment is too speculative to

 support a damages award on its trade secrets claim[,]” and “[e]ven if ResMan were entitled to

 recover for unjust enrichment, its damages could not exceed $9,400,000.00” (Dkt. #321 at pp. 12,

 13).

                     i. Double Recovery

        The Defend Trade Secrets Act, the trade secret misappropriation statute under which

 ResMan seeks to recover, provides for two civil remedies “[i]n a civil action brought . . . with

 respect to the misappropriation of a trade secret[:]” (1) the granting of an injunction, and (2) the

 awarding of monetary damages. 18 U.S.C. § 1836(b)(3). Particularly relevant to the present case,

 a court may “award . . . damages for any unjust enrichment caused by the misappropriation of the

 trade secret that is not addressed in computing damages for actual loss.” Id. § 1836(b)(3)(B)(II).

 Of note, the DTSA does not include language indicating that one remedy may be picked only at

 the exclusion of the other; rather, the structure of the statute appears to allow for both methods of

 recover. See id. Such allowance is, of course, limited by the disallowance of double recovery.

 The Court is convinced that, under the facts of the present case, however, both methods may

 reasonably be utilized without impermissibly allowing ResMan to recover duplicative damages

 for Defendants’ trade secret misappropriation.

        In reaching its verdict on the trade secrets claim, the jury necessarily found that

 “[Defendants’] misappropriation caused damages to ResMan” (Dkt. #286 at p. 17). Regarding

 those damages, the jury was instructed that the amount of ResMan’s compensatory damages for

 trade secret misappropriation was appropriately measured by the amount attributable to

 Defendants’ unjust enrichment (see Dkt. #286 at p. 20). The jury was further instructed that “[t]he

 purpose of compensatory damages is to make ResMan whole—that is, to compensate ResMan for



                                                  7
Case 4:19-cv-00402-ALM Document 340 Filed 08/05/21 Page 8 of 23 PageID #: 21521




 the damage it has suffered” (Dkt. #286 at p. 10) (emphasis added). Thus, the jury’s award of

 $9,400,000.00 against Karya and $11,400,000.00 against Expedien served to compensate ResMan

 for its damages sustained in the past, not the harm reasonably likely to occur from future use of

 the trade secret. An injunction—which Defendants claim is capable of curing all harm attributable

 to Defendants’ misappropriation—does not go back in time and correct, or appropriately

 compensate for, the wrong. Rather, an injunction prevents harm from occurring in the future.

        Defendants anticipated ResMan would make a “distinct harm” argument: “ResMan may

 argue that courts sometimes award damages for past harm along with an injunction to prevent

 future harm—distinct and separate harms” (Dkt. #321 at p. 11). In discounting ResMan’s potential

 argument, Defendants claim that they “are not aware of any case in which a court has awarded

 damages for a harm that ultimately did not materialize because of an injunction” (Dkt. #321 at p.

 11) (citing Winston Rsch. Corp. v. Minn. Mining & Mfg. Co., 350 F.2d 134 (9th Cir. 1965)).

 However, ResMan did prove that a harm materialized, despite the issuance of an injunction.

 ResMan established at trial, and the jury credited, that Defendants’ taking of ResMan’s trade

 secrets harmed ResMan by giving Defendants a head start on Arya at the expense of ResMan’s

 time and monetary investments (see Dkt. #339 at pp. 22–26). The preliminary injunction did not

 require Defendants to either destroy ResMan or stop development on the Arya Platform; rather,

 Defendants simply could not commercially use Arya—internally or externally (see Dkt. #44; see

 also Dkt. #168 at p. 2). Thus, Defendants’ argument that harm never materialized due to the

 Court’s injunction does not comport with either the evidence presented at trial by ResMan or the

 jury verdict rendered in accordance with the Court’s instructions (see Dkt. #339 at pp. 18–26).

        Defendants ultimately renew the primary argument advanced in their Rule 50(b) Motion—

 that the Court’s issuance of a preliminary injunction severed any causal link that might have



                                                 8
Case 4:19-cv-00402-ALM Document 340 Filed 08/05/21 Page 9 of 23 PageID #: 21522




 existed between Defendants’ misappropriation of ResMan’s trade secrets and any harm

 subsequently occurring to ResMan (see Dkt. #320 at p. 27). For the same reasons outlined in the

 Court’s Memorandum Opinion and Order on Defendants’ Rule 50(b) Motion, (see Dkt. #339 at

 pp. 18–22), the Court finds this argument unpersuasive. The jury found that the misappropriation

 of ResMan’s trade secrets caused harm to ResMan. The jury was not responsible for determining

 whether ResMan will be harmed in the future—that decision was left to the Court. Because

 ResMan’s monetary damages address a past harm and any permanent injunction issued by the

 Court would address future harm, the Court is convinced that no double recovery would occur by

 allowing both measures of damages to stand.

                    ii. Speculative Damages

        According to Defendants, “the only appropriate remedy on ResMan’s trade secrets claim

 is a permanent injunction” (Dkt. #321 at p. 12). Defendants claim that, “[a]s explained more fully

 in [the] Rule 50(b) Motion, the only proof ResMan offered to establish avoided development costs

 was speculative and conclusory, based entirely on the ipse dixit of Dr. [Stephen] Kursh” (Dkt.

 #321 at p. 12) (citing Dkt. #320 at p. 34).

        Contrary to Defendants’ assertion, Nick Olsen (“Olsen”), ResMan’s founder and CEO, and

 Dr. Kursh testified as to development costs incurred by ResMan and, therefore, necessarily

 avoided by Defendants. Olsen testified that ResMan spent over $11 million on employee salaries

 alone during the development of the Platform (see Dkt. #295 at pp. 92–93). Dr. Kursh testified

 that he “recogniz[ed] the amount of time and effort” used in developing the Platform, and he “took

 the 13 million-dollar number [testified to by ResMan executives and shown through documentary

 evidence as the cost of developing the entire Platform] and . . . gave it what [they] call in the

 industry a haircut of 25 percent” (Dkt. #303 at p. 17). Dr. Kursh did not merely discuss the



                                                 9
Case 4:19-cv-00402-ALM Document 340 Filed 08/05/21 Page 10 of 23 PageID #: 21523




 “haircut” given and move on, however. Dr. Kursh noted that “[the haircut] also picked up on the

 fact that ResMan, like all software development companies, makes mistakes along the way, blind

 alleys as [he] . . . call[ed] them . . . and [he] cut the 13-plus million by 25 percent” (Dkt. #303 at

 p. 17).

           Insofar as Defendants contend that Dr. Kursh’s testimony was inadmissible, such challenge

 was made and ruled upon by the Court pre-trial. Thus, the jury was presented with a trade secrets

 expert who offered a competent opinion and subsequently explained how that conclusion was

 reached. Dr. Kursh further testified that Karya could not, in his opinion, have developed the Arya

 Platform for $1.3 million—the cost of the invoices sent by Expedien (see Dkt. #303 at pp. 17–18).

 In fact, “[a]ll [Dr. Kursh was] looking at [were] the gains that the [D]efendants got here with

 respect to financial and time savings” (Dkt. #303 at p. 17).

           ResMan did not rest its development costs on Olsen and Dr. Kursh alone, however.

 ResMan also presented the jury with documentary evidence of its development costs (see PX677).

 PX677 presented, via a table, certain development costs dating from January 2013 to December

 2015 (see PX677). The total of these costs, which were explained in a column titled “description,”

 equaled $1,518,172.00 (PX677). ResMan next provided the jury with a second table detailing

 product management and development costs from June 1, 2016, to July 31, 2019 (see PX644B).

 Thus, over this three-year time span, ResMan spent $11,078,201.00 (PX644B).

           After considering the foregoing, the damages presented by ResMan were not merely

 speculative. “While ‘damages may not be determined by mere speculation or guess, it will be

 enough if the evidence show[s] the extent of the damages as a matter of just and reasonable

 inference, although the result be only approximate.’” DSC Comms. Corp. v. Next Level Comms.,

 107 F.3d 322, 330 (5th Cir. 1997) (quoting Terrell v. Household Goods Carries’ Bureau, 494 F.2d



                                                  10
Case 4:19-cv-00402-ALM Document 340 Filed 08/05/21 Page 11 of 23 PageID #: 21524




 16, 24 (5th Cir. 1974)). While the amount Dr. Kursh testified Defendants saved in development

 costs may not equal the exact amount down to the dollar, Dr. Kursh based his testimony on both

 his experience in the industry and the amount of time and money ResMan used when creating its

 Platform. The jury, when considering Dr. Kursh’s testimony alongside the cost charts provided by

 ResMan, chose to believe Dr. Kursh’s estimation of damages. As further evidenced in the Court’s

 Order on Defendants’ Rule 50(b) Motion, there was sufficient testimony and documentary

 evidence presented to support a verdict.

                   iii. Damages in Excess of $9,400,000.00

        Defendants also argue that “[s]etting aside the duplication between ResMan’s proposed

 injunction and damages award, ResMan’s proposed judgment seeks double damages for

 development costs that, under its theory, Defendants saved only once” (Dkt. #321 at p. 13).

 Defendants specifically claim that “[t]he only evidence of unjust enrichment that ResMan offered

 was ResMan’s own development costs, which ResMan used as a proxy for the costs Karya avoided

 in developing Arya” (Dkt. #321 at p. 13).

        ResMan responds that it “proved at trial, and the [j]ury found, that each Defendant was

 unjustly enriched in different ways and in different amounts” (Dkt. #324 at p. 9). ResMan contends

 that “Karya, a property management company, paid only $650,000.00 to illegally obtain property

 management software functionality that took ResMan approximately 10 years and more than $10

 million to develop” (Dkt. #324 at p. 9).       ResMan also claims that “Expedien, a software

 development company, misappropriated the fruits of ResMan’s years of development and

 significant capital investment—and not only paid nothing for it, but received a contract worth $1.3

 million using that illicit knowledge” (Dkt. #324 at p. 9).




                                                  11
Case 4:19-cv-00402-ALM Document 340 Filed 08/05/21 Page 12 of 23 PageID #: 21525




          Regarding unjust enrichment, the jury was instructed that “if [it] find[s] that Defendants

 benefitted from a trade secret belonging to ResMan, then [it] may award the monetary value that

 [it] attribute[s] to those benefits as the measure of ResMan’s damages” (Dkt. #286 at p. 21).1

          Generally, unjust enrichment is an equitable remedy. See Tex. Advanced Optoelectronic

 Sols., Inc. v. Renesas Elecs. Am., Inc., 895 F.3d 1304, 1322–26 (Fed. Cir. 2018) (differentiating

 between legal and equitable remedies and determining that unjust enrichment for trade secret

 misappropriation is equitable). Thus, the Court ordinarily determines whether unjust enrichment

 is appropriate and, if so, the appropriate amount to be disgorged. See id. at 1326 (concluding that

 the plaintiff “ha[d] no right to a jury decision on its request for disgorgement of [defendant’s]

 profits as a remedy for trade secret misappropriation”). In accordance with the general rule, on

 July 9, 2021, the Court invited the parties to submit proposed findings of fact and conclusions of

 law (Dkt. #333). On July 16, 2021, ResMan submitted ResMan’s Objection to the Court’s July 9

 Order, and in the Alternative, Proposed Findings of Fact and Conclusions of Law Regarding

 Unjust Enrichment Damages (Dkt. #334). ResMan’s objection invokes Federal Rule of Civil

 Procedure 39 to support the contention that the unjust enrichment award found by the jury is not

 advisory and is rather binding upon the Court.

          Rule 39(c) provides that an equitable remedy—such as unjust enrichment—may be tried

 by the jury upon consent of the parties. See FED. R. CIV. P. 39(c) (“In all actions not triable of right

 by a jury the court upon motion or of its own initiative may try and issue with an advisory jury

 or . . . the court, with consent of both parties, may order a trial with a jury whose verdict has the

 same effect as if trial by jury had been a matter of right.”). “[O]nce litigants have consented—



 1
  The jury was further instructed that unjust enrichment “may also . . . [be] referred to as ‘disgorgement’” (Dkt. #286
 at p. 21). The definitions of unjust enrichment and disgorgement are the same: “[T]he act of giving something up that
 was unjustly obtained” (Dkt. #286 at p. 21).

                                                          12
Case 4:19-cv-00402-ALM Document 340 Filed 08/05/21 Page 13 of 23 PageID #: 21526




 either expressly or impliedly—to a nonadvisory jury, the court must provide them advance notice

 if it intends to regard the verdict as advisory.” Alcatel USA, Inc. v. DGI Technologies, Inc., 166

 F.3d 772, 795–76 (5th Cir. 1999) (first citing Thompson v. Parks, 963 F.2d 885, 888 (6th Cir.

 1992); and then citing Bereda v. Pickering Creek Indus. Park, Inc., 865 F.2d 49, 52 (3d Cir. 1989)).

 “Accordingly, ‘whether or not the issues were equitable in nature, the verdict of the jury must be

 treated as if the right had existed and it is beyond the power of the district court to set the verdict

 aside on the theory it was advisory.’” Id. at 796 (quoting Thompson, 963 F.2d at 888).2

          In the present case, ResMan demanded a jury trial “of all issues” (Dkt. #60 at p. 26).

 ResMan did not include any language limiting such jury demand, such as “of all issues triable by

 jury” or “of all issues to which a right to jury is established.” Rather, ResMan sought a jury finding

 on all issues—legal and equitable. Defendants did not object, nor did Defendants move to strike

 the jury demand. In fact, Defendants admitted “ResMan has demanded a trial by jury” (Dkt. #88

 at p. 15). Though Defendants objected to the form of the jury instructions on unjust enrichment,

 they did not voice opposition to the substance or the submission of such instructions. The parties

 therefore consented to trying unjust enrichment to the jury, and the Court did not indicate prior to

 trial that the unjust enrichment damages would be advisory. See Gloria, 51 F.3d 1045 (quoting

 Thompson, 963 F.2d at 889, with approval). As such, the jury’s finding of unjust enrichment




 2
   On July 22, 2021, Defendants filed a Response to ResMan’s Objections to the Court’s July 9 Order (Dkt. #337). In
 the response, Defendants contend that Rule 39, and the Fifth Circuit precedent cited by ResMan, merely allow the
 Court to treat the jury verdict as binding—not mandate such. However, the Fifth Circuit has noted it “could not agree
 more” that “‘[t]he parties are entitled to know prior to trial whether the jury or the court will be the trier of fact[,]’”
 and “Rule 39(c) operate[d] to create a binding jury” when the defendant “consent[ed] to a jury trial, [the court] deni[ed]
 [defendant’s] motion to strike the jury demand, and the district court[] [did] not alert[] the parties, prior to trial, that
 the jury would be advisory.” Gloria v. Valley Grain Products, Inc., 51 F.3d 1045, *3 (5th Cir. 1995) (unpublished)
 (quoting Thompson, 963 F.2d at 889). In accordance with Fifth Circuit Rule 47.5.3, Gloria is precedent, despite its
 unpublished status. The Court therefore finds Defendants’ contrary contention inapposite. Regardless, the Court finds
 good reason to treat the jury verdict as binding, whether discretionary or otherwise.

                                                             13
Case 4:19-cv-00402-ALM Document 340 Filed 08/05/21 Page 14 of 23 PageID #: 21527




 damages, and the amount found, are binding upon the Court, subject to Rule 50’s reasonable jury

 standard.

        ResMan sufficiently established that Defendants misappropriated its trade secrets (see Dkt

 #339 at pp. 4–17). For such misappropriation, ResMan sought unjust enrichment of Defendants’

 ill–gotten gains—a remedy expressly allowed under the DTSA. See 18 U.S.C. § 1836(b)(3)(B)(ii)

 (A court may award “damages for any unjust enrichment caused by the misappropriation of the

 trade secret that is not addressed in computing damages for actual loss.”). Because ResMan

 sufficiently established each element of its trade secret misappropriation claim, and unjust

 enrichment is a remedy provided for in the DTSA, the Court finds ResMan is entitled to receive

 unjust enrichment damages from Defendants. Because ResMan is entitled to unjust enrichment

 damages, the Court must now determine the appropriate amount.

        ResMan asserts that the jury’s verdict should stand. As noted above, the jury assessed

 $9,400,000.00 in unjust enrichment damages against Karya and $11,400,000.00 against Expedien

 (see Dkt. #287 at p. 6). Defendants disagree, stating that “[e]ven if ResMan were entitled to

 recover for unjust enrichment, its damages could not exceed $9,400,000[.00]” (Dkt. #321 at p. 13).

 Regarding the proposed $9,400,000.00 ceiling, Defendants contend that the Court may only award

 that amount once, assessing such damages jointly and severally.

        Defendants are separate tortfeasors. Although Defendants worked together to create one

 platform, each Defendant misappropriated ResMan’s trade secrets, and benefitted from such

 misappropriation, in individualized ways. While the end product, Arya, was the goal of both

 Defendants’ misappropriation, such goal does not necessarily transpose into the same benefits

 conferred onto Defendants by their misappropriation. The Court will therefore address each

 Defendant individually.



                                                14
Case 4:19-cv-00402-ALM Document 340 Filed 08/05/21 Page 15 of 23 PageID #: 21528




         The Court agrees with ResMan that Karya benefitted by receiving “property management

 software functionality” at much less time and expense than if Karya had not given Expedien access

 to the ResMan Platform (see Dkt. #324 at p. 9). Dr. Kursh testified that Karya “gained a minimum

 of seven to eight years of time” by utilizing the ResMan Platform (Dkt. #303 at p. 9). Dr. Kursh

 also opined that Karya saved 75% of the $13,386,913.17 ResMan spent when developing its own

 platform—totaling $10,040,184.88 (see Dkt. #303 at p. 17). Under applicable precedent, as noted

 above, ResMan’s development costs are a proper proxy by which the Court may measure Karya’s

 unjust enrichment. See Bohnsack v. Varco, L.P., 668 F.3d 262, 280 (5th Cir. 2012) (“Damages in

 misappropriation cases can take several forms[,]” including: “the development costs the defendant

 avoided incurring through misappropriation.” (internal citations omitted)). Because avoided

 development costs are a permissible measure of damages for trade secret misappropriation, and

 because ResMan put forth sufficient evidence establishing the amount of such avoided

 development costs, (see Dkt. #339 at pp. 22–26), the Court finds the jury’s verdict of

 $9,400,000.00 appropriate to assess against Karya for its trade secret misappropriation.3

         Expedien did not receive the same benefit of a new platform. Rather, Expedien benefitted

 by way of gaining software know-how and “a contract worth $1.3 million” (see Dkt. #324 at p. 9).

 While Expedien may not have a new platform, the jury heard sufficient evidence that Expedien

 saved development costs, just as Karya did. Expedien actually created the software and, in turn,

 was who actually avoided paying its developers for time and energy spent creating Arya. Dr.

 Kursh’s testimony accounts for Defendants’ avoided development costs—not Karya’s exclusively

 (see Dkt. #339 at pp. 24–25). The inclusion of Expedien in Dr. Kursh’s opinion makes sense—

 Expedien was the company actually developing the platform. The costs saved during development


 3
   Dr. Kursh opined that Defendants saved $10,040,184.88 in development costs. The Court speculates that the jury
 reached $9,400,000.00 against Karya due to Karya’s undisputed payment of $650,000.00 to Expedien.

                                                        15
Case 4:19-cv-00402-ALM Document 340 Filed 08/05/21 Page 16 of 23 PageID #: 21529




 of Arya fell first to Expedien, the company tasked with actual completion of the software, and then

 shifted to Karya, the company responsible for—at least partially—funding Expedien’s venture.

 Defendants have not cited to, and the Court has not found, any contradictory testimony or

 documentary evidence showing that Expedien somehow did not benefit from its use of ResMan

 by way of avoiding costs. Rather, Defendants contend that ResMan cannot recover the same

 development costs by both Defendants, an argument the Court has already rejected above.

 Ultimately, Expedien both saved substantial money during the creation of Arya and gained

 invaluable software know-how by utilizing ResMan—two benefits the Court finds are properly

 measured by ResMan’s development costs.

            ResMan further presented evidence regarding the contract entered into between Expedien

 and Karya for the development of Arya. ResMan produced documents and testimony showing

 that Expedien garnered a contract with Karya worth approximately $1,318,128.00 after utilizing

 ResMan’s confidential information (see Dkt. #299 at pp. 118–19); (see also DX75; DX216).

 Taking the value of the contract, coupled with Defendants’ $10,040,184.88 in avoided

 development costs,4 the Court finds substantial evidence in the record to support the jury’s award

 of $11,400,000.00 in unjust enrichment damages against Expedien.

            In accordance with the foregoing, ResMan is entitled to receive $9,400,000.00 for Karya’s

 misappropriation of trade secrets and $11,400,000.00 for Expedien’s misappropriation of trade

 secrets.

     II.    Permanent Injunction

            As an initial matter, Defendants do not dispute that ResMan is entitled to a permanent

 injunction. Rather, Defendants contend that “ResMan’s proposed injunction is overbroad, vague,


 4
  The Court again notes that Dr. Kursh testified that ResMan’s avoided development costs were $10,040,184.88,
 despite the $9,400,000.00 assessed by the jury against Karya.

                                                     16
Case 4:19-cv-00402-ALM Document 340 Filed 08/05/21 Page 17 of 23 PageID #: 21530




 and not narrowly tailored to remedy the wrongful acts found by the jury” (Dkt. #321 at p. 15).

 Specifically, Defendants assert that: (1) “[t]he proposed injunction is overbroad because it

 prohibits legally permissible conduct by Karya and Expedien[;]” (2) “[t]he proposed injunction is

 vague and procedurally deficient because it purports to bind individuals and entities who are not

 before the Court[;]” and (3) “[t]he independent monitor is sufficient to ensure compliance without

 banning Defendants from an entire software field” (Dkt. #321 at pp. 16–18).

        ResMan responds that it “tailored the Proposed Permanent Injunction to prevent future

 harm to ResMan from Defendants’ misconduct” (Dkt. #324 at p. 11). According to ResMan, “[t]he

 development cooldown period that [it] proposes protects against Defendants’ inevitable use of

 ResMan’s confidential information” (Dkt. #324 at p. 11). Further, ResMan claims that “[t]he

 Court should reject Defendants’ efforts to create a gaping loophole in the permanent injunction by

 redefining the term ‘Arya[,]’” and “ResMan has accommodated as far as possible Defendants’

 other proposed changes in its Revised Proposed Permanent Injunction” (Dkt. #324 at p. 13).

        Regarding ResMan’s Revised Proposed Permanent Injunction (the “Revised Proposal”),

 Defendants assert that it “remains overbroad” for three reasons: (1) “ResMan’s definition of ‘Arya’

 would encompass any property management software that Karya or Expedien might later develop,

 regardless of whether that software contained any ResMan confidential information[;]” (2)

 “ResMan has included provisions that require Karya and Expedien to pay its attorney’s fees if

 ResMan files a motion to enforce the injunction[;]” and (3) “the absolute ban on Karya and

 Expedien developing property management software is unnecessary and excessive” (Dkt. #328 at

 pp. 10–11).

        “When crafting an injunction, district courts are guided by the Supreme Court’s instruction

 that ‘the scope of injunctive relief is dictated by the extent of the violation established.’” ODonnell



                                                   17
Case 4:19-cv-00402-ALM Document 340 Filed 08/05/21 Page 18 of 23 PageID #: 21531




 v. Harris Cnty., 892 F.3d 147, 163 (5th Cir. 2018) (quoting Califano v. Yamasaki, 442 U.S. 682,

 702 (1979)). When issuing an injunction, the Court “must narrowly tailor [the] injunction to

 remedy the specific action which gives rise to the order.” John Doe #1 v. Veneman, 380 F.3d 807,

 818 (5th Cir. 2004).     “The broadness of an injunction refers to the range of proscribed

 activity . . . [and] is a matter of substantive law.” U.S. Steel Corp. v. United Mine Workers of Am.,

 519 F.2d 1236, 1246 n.19 (5th Cir. 1975).

                    i. Definition of Arya

        ResMan’s Revised Proposal defines Arya as “any property management software designed

 or developed, in whole or in part, by the Enjoined Parties, or either of them” (Dkt. #324, Exhibit

 1 at p. 3). Defendants suggest “Arya” should be defined more narrowly: specifically, “the property

 management software called ‘Arya’” (Dkt. #321, Exhibit 2 at p. 3).

        The Court sees deficiencies in both proposals. ResMan’s definition, on one hand, prohibits

 Defendants from utilizing any software designed or developed by Karya or Expedien—whether

 such software includes ResMan DNA or not. On the other hand, Defendants’ proposed definition

 allows for either the usage of Arya under a different name or the takings of functionalities from

 Arya in the development of a new software platform.

        The “specific action which gives rise to the order,” John Doe #1, 380 F.3d at 818, is

 Defendants’ misappropriation of ResMan’s trade secrets. Thus, to remedy such an action,

 Defendants undoubtedly must be restricted from using both the present Arya system and the

 functionalities and features contained therein that resulted from Defendants’ misappropriation of

 the ResMan Platform. However, the injunction must still be narrowly tailored “by the extent of

 the violation established.” ODonnell, 892 F.3d at 163. As such, the Court will not restrict

 Defendants from creating a software platform wholly unrelated to and untainted by ResMan’s



                                                  18
Case 4:19-cv-00402-ALM Document 340 Filed 08/05/21 Page 19 of 23 PageID #: 21532




 trade secrets following the expiration of any applicable “cool down” period provided for in the

 permanent injunction.

        After considering the foregoing, the Court finds the following definition of Arya

 appropriate: “Arya” means both the substantive property management software platform called

 “Arya,” and the functions and features contained within the platform called “Arya.” Further, the

 Court finds it prudent to include in the definition of “Arya” that Defendants may not circumvent

 the restrictions set forth in the permanent injunction by changing the name of the platform or

 creating a new platform by duplicating the functions and features contained within the platform

 called “Arya.” Such limitations on the definition of “Arya” will ensure that the injunction does

 not unduly limit Defendants’ right to create property management software. However, the

 definition of “Arya” is broad enough to ensure that ResMan’s trade secrets will be protected from

 further misappropriation and usage.

                    ii. Attorneys’ Fees Provision

        Next, Defendants argue that ResMan’s attorneys’ fee provisions—which provide that

 Defendants will “be liable for all expert witness and attorneys’ fees, costs, and expenses incurred

 to enforce this Permanent Injunction, including all costs, attorneys’ and expert witness fees, and

 expenses of ResMan” (Dkt. #324, Exhibit 1 at p. 8)—“improperly shift [the] financial burden to

 Karya and Expedien even if ResMan loses [the applicable motion to enforce the injunction]” (Dkt.

 #328 at p. 10). According to Defendants, “[s]uch a fee-shifting order would be unfair and

 unlawful—and it would wrongly incentivize ResMan to file motions against Karya and Expedien

 even when those motions are without merit” (Dkt. #328 at p. 10).

        ResMan includes various sections detailing Defendants’ obligation to pay attorneys’ fees.

 Sections 4(d), 5(c), 8(d), and 9(b) provide that ResMan is entitled to attorneys’ fees following: (1)



                                                  19
Case 4:19-cv-00402-ALM Document 340 Filed 08/05/21 Page 20 of 23 PageID #: 21533




 some non-filing of a required document and (2) ResMan’s filing of a motion to show cause.

 Because ResMan cannot seek attorneys’ fees absent Defendants not complying with various

 requirements of the permanent injunction, no hesitation exists that ResMan would likely prevail

 on the merits of such motion. As such, the recovery of attorneys’ fees in such instances is certainly

 reasonable—Defendants cannot simply choose to not comply with the permanent injunction. The

 expenses incurred through the filing of a show cause motion would be the direct result of

 Defendants’ objective noncompliance. As such, the Court does not find the attorneys’ fees clause

 in the abovementioned sections overbroad.

        The Court reaches the same conclusion regarding the language in the final section of the

 permanent injunction. The final section provides that “Defendants shall be liable for all expert

 witness and attorneys’ fees, costs, and expenses incurred to enforce this Permanent Injunction,

 including all costs, attorneys’ and expert witness fees, and expenses of ResMan” (Dkt. #324,

 Exhibit 1 at p. 8) (emphasis added). Inherent in the language is that ResMan succeeds on any legal

 action commenced due to Defendants’ lack of compliance with the permanent injunction. If the

 Court finds against ResMan, there is nothing to enforce—Defendants have presumably complied

 with the permanent injunction. Thus, absent success on any motion to enforce the permanent

 injunction, in whatever form such motion takes, ResMan will not be entitled to any fees or costs.

 Because Defendants’ concerns are satisfied through the express language of and implicit meaning

 behind the already-included clause, the Court finds modification unnecessary.

                   iii. Absolute Ban on Software Development

        Defendants’ last challenge to ResMan’s Revised Proposal stems from the alleged absolute

 ban on Defendants’ ability to develop software. According to Defendants, “the absolute ban on

 Karya and Expedien developing property management software is unnecessary and excessive”



                                                  20
Case 4:19-cv-00402-ALM Document 340 Filed 08/05/21 Page 21 of 23 PageID #: 21534




 because “[t]he independent monitor will ensure that if either Defendant undertakes such a project,

 it will do so without using any confidential information of ResMan” (Dkt. #328 at p. 11).

         ResMan argues that “[i]t is impossible to delete from the minds of Defendants’ employees

 either the technical data or the valuable business ‘insights’ Defendants obtained” (Dkt. #324 at p.

 11).

         Section 7 of ResMan’s Revised Proposal governs the Development of Arya or Other

 Property Management Software (Dkt. #324, Exhibit 1 at p. 6). Section 7(a) prohibits Karya, or its

 enjoined entities, from “developing any property management software, including but not limited

 to Arya, for a period of twenty-four (24) months from the Effective Date” (Dkt. #324, Exhibit 1 at

 p. 6). Section 7(c) prohibits the Expedien parties from “developing any property management

 software for a period of seventy-two (72) months from the Effective Date” (Dkt. #324, Exhibit 1

 at p. 6).

         Considering the facts of the present case, the ban on Karya’s development of a property

 management software is reasonable and narrowly tailored to ensure no further misappropriation of

 ResMan’s trade secrets occurs. Prohibiting such development for twenty-four months does not,

 as Defendants assert, “exclude lawful competition” (Dkt. #321 at p. 18). Competition is lawful

 only if no trade secret of ResMan is utilized in a software development program. Competition is

 no longer lawful if ResMan DNA is transported from Arya into a newly created software program.

 Notably, Karya still has a (albeit incomplete) version of Arya. Further, as noted by ResMan,

 “Karya’s top executives were actively engaged in the development of Arya” (Dkt. #324 at p. 11).

 The Court agrees that “[e]ven with a rigorous monitoring program, it would be implausible for

 Karya to resume development of property management software without the involvement of the

 company’s top executives” (Dkt. #324 at p. 12). Thus, a twenty-four month “cool down” period



                                                 21
Case 4:19-cv-00402-ALM Document 340 Filed 08/05/21 Page 22 of 23 PageID #: 21535




 is appropriate to ensure any risk to ResMan’s trade secrets is mitigated, while bearing in mind

 Karya’s right to lawfully compete within the property management realm.5

         Regarding Expedien, the Court finds forty-eight months of nondevelopment sufficient.

 Although the Court acknowledges that “Expedien . . . presents especially acute concerns regarding

 (mis)use of knowledge gained while unlawfully accessing the ResMan [P]latform[,]” the proposed

 seventy-two months is excessive. In support of such a long prohibition, ResMan contends that

 “[g]iven the sheer scale of Expedien’s illegal access and CEO Jiten Agarwal’s admission that it is

 impossible to know which of Expedien’s dozens of employees accessed ResMan’s system over

 the course of thousands of logins persisting for more than a year, it would be of questionable utility

 to prohibit Expedien from assigning personnel involved with Arya to any property management

 software development” (Dkt. #324 at p. 12). ResMan also asserts that “[a] longer cool-down

 period for Expedien thus makes sense: any development of property management software by

 Expedien would inevitably further exploit ResMan’s confidential information” (Dkt. #324 at p.

 12). However, ResMan does not justify the total length of time it proposes.

         Compelling reasons certainly exist to impose a longer prohibition on Expedien. However,

 absent any reason as to why such ban should be three times longer than Karya’s, the Court finds

 the number excessive. Rather, a forty-eight-month development ban will sufficiently ensure the

 continued propriety of ResMan’s trade secrets. In continued compliance with Fifth Circuit

 precedent requiring a permanent injunction be narrowly tailored “by the extent of the violation

 established[,]” ODonnell, 892 F.3d at 163, the Court finds a shortening of ResMan’s proposed

 development ban on Expedien proper.


 5
   The twenty-four months proposed by ResMan, in addition to the twenty-four months since the preliminary injunction
 was issued, provides ResMan with approximately a four-year head start period. Such time is reasonable, seeing as
 testimony introduced at trial provided that ResMan spent over ten years developing its Platform (see Dkt. #339 at p.
 15).

                                                         22
Case 4:19-cv-00402-ALM Document 340 Filed 08/05/21 Page 23 of 23 PageID #: 21536




  III.   Independent Monitor

         In ResMan’s Motion for Appointment of Independent Monitor (Dkt. #314), ResMan

  proposes four individuals that it “submits . . . are qualified to serve as the Independent Monitor

  under the terms of ResMan’s Proposed Permanent Injunction” (Dkt. #314 at p. 2). Defendants

  agree to the appointment of Magistrate Judge Kimberly C. Priest Johnson—one of the individuals

  submitted by ResMan (see Dkt. #321 at p. 18). As such, the Court finds Judge Johnson should be,

  and hereby is, appointed as the Independent Monitor tasked with ensuring Defendants’ compliance

  with the Permanent Injunction.

                                          CONCLUSION

         It is therefore ORDERED that ResMan’s Motion for Entry of Final Judgment and

  Permanent Injunction (Dkt. #313) and ResMan’s Motion for Appointment of Independent Monitor

. (Dkt. #314) are hereby GRANTED in part and DENIED in part as set forth herein.

         It is further ORDERED that Magistrate Judge Kimberly C. Priest Johnson is hereby

  appointed as the Independent Monitor in this case.

         IT IS SO ORDERED.
         SIGNED this 5th day of August, 2021.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                 23
